             Case 2:20-cv-00982-TSZ Document 55 Filed 12/16/20 Page 1 of 6




 1                                                                HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   LEONARD C. LINDSAY and                            C20-982 TSZ
     CARL E.W. ZEHNER,
12                                                     STIPULATED MOTION AND
                        Plaintiffs,                    ORDER TO EXTEND DEADLINE
13                                                     TO FILE MOTION FOR CLASS
            v.                                         CERTIFICATION
14
     CARNIVAL CORPORATION,
15   CARNIVAL PLC , HOLLAND
     AMERICA LINE, INC., HOLLAND
16   AMERICA LINE – U.S.A., INC.,
17                      Defendants.
18

19          The parties, by and through counsel, file this Stipulated Motion and Order to Extend
20   Deadline to File Motion for Class Certification pursuant to LCR 23(i)(3) as follows:
21          1.      Plaintiffs filed their original Class Action and Individual Complaint for Damages
22   June 24, 2020, individually and on behalf of similarly situated persons, seeking damages for
23   injuries sustained in connection with the COVID pandemic while on board the MS Zaandam
24   passenger-cruise ship. (Dkt. 1).
25          2.      On August 25, 2020, after Defendants appeared but before a responsive pleading
26   was filed, the Parties filed a stipulation allowing Plaintiffs to file a First Amended Complaint by
     STIPULATED MOTION AND ORDER TO EXTEND
                                                                             TOUSLEY BRAIN STEPHENS PLLC
     DEADLINE TO FILE MOTION FOR CLASS                                        1700 Seventh Avenue, Suite 2200
     CERTIFICATION                                   1                           Seattle, Washington 98101
     C20-982 TSZ                                                           TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 55 Filed 12/16/20 Page 2 of 6




 1
     September 11, 2020. (Dkt. 21). The stipulation further provided that Defendants would have
 2
     until October 2, 2020 to file a motion under Fed. R. Civ. P. 12, with a noting date of November
 3
     6, 2020. This Stipulation was granted by United States Magistrate Judge Theresa L. Fricke on
 4
     August 27, 2020. (Dkt. 24).
 5
            3.      Plaintiffs filed their First Amended Individual Complaint and Complaint – Class
 6
     Action for Damages on September 11, 2020. (Dkt. 26). Defendants filed a motion to dismiss
 7
     under Fed. R. Civ. P. 12(b)(1), 12(b)(6) and 23(d)(1)(D) on November 2, 2020. (Dkt. 37).
 8
            4.      On September 22, 2020, Judge Gary Klausner issued a ruling on a motion to
 9
     dismiss in another COVID-19 cruise line case, Archer et al. v. Carnival Corporation and PLC et
10
     al., 2:20-cv-04203-RGK-SK (C.D. Cal. Sept. 22, 2020) in which the court dismissed, without
11
     prejudice, several of the same claims at issue in this case. After conferring with Defendants’
12
     counsel and reviewing Defendants’ motion to dismiss, the Parties stipulated that the most
13
     efficient procedure would for Defendants to withdraw their pending Motion to Dismiss and
14
     modify the pleading the schedule to allow Plaintiffs to file a Second Amended Complaint to
15
     address some changes to the parties and address the issues raised in the Archer ruling.
16
            5.      On October 21, 2020, the Parties filed a Stipulation and [Proposed] Order to
17
     Amend Pleading Schedule requesting leave for Plaintiffs to file a Second Amended Complaint
18
     by October 30, 2020. (Dkt. 45). The parties further stipulated that Defendants should have until
19
     November 20, 2020 to file a responsive pleading or motion under Rule 12; that Plaintiffs’ should
20
     file any response to a motion to dismiss by December 11, 2020; and that Defendants’ shall file
21
     any reply by the noting date of December 25, 2020. This Stipulation was granted by a Minute
22
     Entry on October 30, 2020.
23
            6.      Plaintiffs filed their Second Amended Class Action and Individual Complaint for
24
     Damages on October 30, 2020. (Dkt. 46). Defendants filed their Motion to Dismiss on November
25
     20, 2020. (Dkt. 50). Pursuant to the Stipulation and Court’s order, the briefing on this Motion
26
     STIPULATED MOTION AND ORDER TO EXTEND                             TOUSLEY BRAIN STEPHENS PLLC
     DEADLINE TO FILE MOTION FOR CLASS                                  1700 Seventh Avenue, Suite 2200
     CERTIFICATION                                   2                     Seattle, Washington 98101
     C20-982 TSZ                                                     TEL. 206.682.5600 • FAX 206.682.2992
              Case 2:20-cv-00982-TSZ Document 55 Filed 12/16/20 Page 3 of 6




 1
     will be completed on December 25, 2020.
 2
             7.      Pursuant to LCR 23(i)(3), “within one hundred eighty days after the filing of a
 3
     complaint in a class action, unless otherwise ordered by the court or provided by statute, the
 4
     plaintiff shall move for determination under Fed. R. Civ. P. 23(c)(1), as to whether the case is to
 5
     be maintained as a class action.”
 6
             8.      To date, no scheduling order has been issued by the Court.
 7
             9.      Based on the original complaint filing date, the deadline for Plaintiffs to move for
 8
     class certification under the Local Rules is December 21, 2020. If the date is calculated from the
 9
     First Amended Complaint, the deadline would be March 10, 2021; and if calculated from the
10
     Second Amended Complaint, the deadline would be April 28, 2021.
11
             10.     The Parties stipulate that the deadline for filing a motion for class certification
12
     should be extended and set for sixty (60) days after the Court issues its ruling on Defendants’
13
     Motion to Dismiss.
14
             11.     This extension is sought for good cause. The Parties previously stipulated that
15
     Plaintiffs could amend their complaint on two occasions to preemptively address issues that were
16
     raised by Defendants and by the Archer ruling. No scheduling order has been issued and no
17
     discovery has occurred. Currently, the noting date for Defendants’ Motion to Dismiss is not until
18
     four days after the deadline for Plaintiffs to file a motion for class certification. As a result, the
19
     Parties do not know which claims will proceed. Accordingly, if Plaintiffs filed a motion for class
20
     certification on December 21, 2020, portions of it could be mooted by a subsequent ruling on
21
     Defendants’ Motion to Dismiss. Given the posture of the case, an extension of the deadline to
22
     file a motion for class certification is warranted to address the preliminary pleading issues and to
23
     allow the parties to commence discovery.
24
             12.     The Parties therefore request that the Court extend the deadline for Plaintiffs to
25
     file a motion for class certification to sixty (60) days after the Court issues its ruling on
26
     STIPULATED MOTION AND ORDER TO EXTEND                                TOUSLEY BRAIN STEPHENS PLLC
     DEADLINE TO FILE MOTION FOR CLASS                                     1700 Seventh Avenue, Suite 2200
     CERTIFICATION                                      3                     Seattle, Washington 98101
     C20-982 TSZ                                                        TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 55 Filed 12/16/20 Page 4 of 6




 1
     Defendants’ Motion to Dismiss or some other later date, subject to modification and further
 2
     extension in future scheduling orders.
 3

 4   Dated: December 15, 2020                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

 5                                            By: /s/ Christopher E. Coleman
                                                      Christopher E. Coleman
 6

 7                                            Mark P. Chalos (pro hac vice)
                                              Email: mchalos@lchb.com
 8                                            Kenneth S. Byrd (pro hac vice)
                                              Email: kbyrd@lchb.com
 9                                            Christopher E. Coleman (pro hac vice)
                                              Email: ccoleman@lchb.com
10                                            222 2nd Avenue South, Suite 1640
                                              Nashville, TN 37201
11                                            Telephone: 615.313.9000
                                              Facsimile: 615.313.9965
12
                                              TOUSLEY BRAIN STEPHENS PLLC
13                                            Jason T. Dennett, WSBA #30686
                                              Email: jdennett@tousley.com
14                                            Kim D. Stephens, WSBA #11984
15                                            Email: kstephens@tousley.com
                                              Rebecca L. Solomon, WSBA #51520
16                                            1700 Seventh Avenue, Suite 2200
                                              Seattle, Washington 98101
17                                            Telephone: 206.682.5600
                                              Facsimile: 206.682.2992
18

19                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                              Elizabeth J. Cabraser (pro hac vice)
20                                            Email: ecabraser@lchb.com
                                              Jonathan D. Selbin (pro hac vice)
21                                            Email: jselbin@lchb.com
                                              275 Battery Street, 29th Floor
22                                            San Francisco, CA 94111-3339
                                              Telephone: 415.956.1000
23                                            Facsimile: 415.956.1008

24

25

26
     STIPULATED MOTION AND ORDER TO EXTEND                             TOUSLEY BRAIN STEPHENS PLLC
     DEADLINE TO FILE MOTION FOR CLASS                                  1700 Seventh Avenue, Suite 2200
     CERTIFICATION                                    4                    Seattle, Washington 98101
     C20-982 TSZ                                                     TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 55 Filed 12/16/20 Page 5 of 6




 1                                           BARRETT JOHNSTON MARTIN & GARRISON, LLC
                                             David W. Garrison
 2                                           Email: dgarrison@barrettjohnston.com
                                             Philips Plaza
 3                                           414 Union Street, Suite 900
                                             Nashville, TN 37219
 4                                           Telephone: 615.244.2202
                                             Facsimile: 615.252.3798
 5
                                             Attorneys for Plaintiffs and the Proposed Class
 6
     Dated: December 15, 2020                FLYNN, DELICH & WISE LLP
 7

 8                                           By: /s/ Nicholas S. Politis
                                             Nicholas S. Politis, WSBA #50375
 9                                           One World Trade Center, Suite 1800
                                             Long Beach, CA 90831-1800
10                                           Telephone: (562) 435-2626
11                                           Email: nicholasp@fdw-law.com

12                                           Attorney for Defendants, Holland America
                                             Line, Inc., Holland America Line – USA, Inc.,
13                                           Carnival Corporation and Carnival plc
14
                                             ARNOLD & PORTER KAYE SCHOLER LLP
15
                                             By: /s/ Jonathan W. Hughes
16                                           Jonathan W. Hughes
                                             Three Embarcadero Center, 10th Floor
17                                           San Francisco, CA 94111
                                             Telephone: (415) 471-3100
18
                                             Facsimile: (415) 471-3400
19                                           Email: jonathan.hughes@arnoldporter.com

20                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                             David J. Weiner*
21                                           601 Massachusetts Ave., NW
                                             Washington, D.C. 20001
22
                                             Tel.: (202) 942-5000
23                                           Fax: (202) 942-5999
                                             Email: david.weiner@arnoldporter.com
24

25

26
     STIPULATED MOTION AND ORDER TO EXTEND                             TOUSLEY BRAIN STEPHENS PLLC
     DEADLINE TO FILE MOTION FOR CLASS                                  1700 Seventh Avenue, Suite 2200
     CERTIFICATION                                   5                     Seattle, Washington 98101
     C20-982 TSZ                                                     TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 55 Filed 12/16/20 Page 6 of 6




 1                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                             Christopher M. Odell*
 2                                           700 Louisiana St., Suite 4000
 3                                           Houston, TX 77002
                                             Tel.: (713) 576-2400
 4                                           Fax: (713) 576-2499
                                             christopher.odell@arnoldporter.com
 5
                                             ARNOLD & PORTER KAYE SCHOLER LLP
 6                                           Katie J.L. Scott*
                                             3000 El Camino Real, 5 Palo Alto Sq. Suite 500
 7                                           Palo Alto, CA 94022
 8                                           Tel.: (650) 319-4500
                                             Fax: (650) 319-4700
 9                                           Email: katie.scott@arnoldporter.com

10                                           *Application to appear pro hac vice pending

11                                           Attorneys for Defendants,
                                             Carnival Corporation and Carnival plc
12

13

14                                                ORDER

15          PURSUANT TO THE STIPULATION, THE COURT ORDERS that the deadline for

16   Plaintiffs to file a motion for class certification under LCR 32(i)(3) is extended to sixty (60) days

17   after the Court issues it ruling on Defendants’ Motion to Dismiss. (Dkt. 50.)

18
     DATED: December 16, 2020
19

20                                                         A
                                                   ___________________________________
21                                                 Thomas S. Zilly
                                                   United States District Court Judge
22

23

24

25

26
     STIPULATED MOTION AND ORDER TO EXTEND                              TOUSLEY BRAIN STEPHENS PLLC
     DEADLINE TO FILE MOTION FOR CLASS                                   1700 Seventh Avenue, Suite 2200
     CERTIFICATION                                    6                     Seattle, Washington 98101
     C20-982 TSZ                                                      TEL. 206.682.5600 • FAX 206.682.2992
